Citation Nr: 1409375	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-38 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for left leg deep vein thrombosis and phlebitis (to include as due to herbicide exposure).  

3.  Entitlement to service connection for right leg deep vein thrombosis (to include as due to herbicide exposure).  

4.  Entitlement to service connection for peptic ulcer disease and gastritis.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to August 1970.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2011, a videoconference hearing was held before the undersigned ; a transcript is associated with the record.  

In an April 2012 decision, the Board denied the Veteran's claim of service connection for a low back disability (as well as other service connection claims), and remanded the case to the RO for additional development on the remaining service connection issues on appeal (deep vein thrombosis/phlebitis and peptic ulcer disease/gastritis).  The Veteran appealed the part of the Board's decision that denied service connection for a low back disability, to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the low back disability was concerned, and remand the case to the Board.  The Court in August 2013 granted the Joint Motion.

The case has now been returned to the Board from the Court regarding the low back disability issue, and the additional development directed by the Board in its April 2012 remand regarding the deep vein thrombosis/phlebitis and peptic ulcer disease/gastritis issues has been completed.  In February 2014, the Veteran's representative furnished additional argument in support of the appeal (focusing solely on the low back disability).  An earlier February 2014 statement from a representative indicated they had no additional evidence to provide following receipt of a January 2013 supplemental statement of the case (SSOC)).  
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of service connection for a low back disability, the parties to the Joint Motion, endorsed by the Court, indicated that the Veteran should be given the opportunity to obtain and submit such evidence as "buddy statements" from servicemen to support his account of an alleged incident in service when the truck he was driving hit a land mine, resulting in his low back injury.  The Veteran testified in November 2011 that all servicemen who were on the truck with him currently suffered from back problems, but evidently he was not advised that he could submit statements from the men corroborating his alleged injury in service.    

Regarding the claims of service connection for deep vein thrombosis and phlebitis in the legs and for peptic ulcer disease and gastritis, the Veteran underwent a VA examination in May 2012, which resulted in diagnoses of status post deep vein thrombosis (with current venous ultrasound negative for the condition), venous insufficiency, and gastroesophageal reflux disease (as seen on a current upper gastrointestinal series).  The examiner opined that the diagnosed conditions were less likely than not incurred in or caused by in-service injury, event, or illness.  While the examinations appear adequate, the given rationale for the opinions is not helpful in resolving the appeal because it either does not account for significant facts in the case or does not provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

For example, as to the vascular problems in the legs, the examiner indicated that service treatment records showed that the lower extremities were normal on enlistment and separation examinations and that private records did not document diagnoses of venous insufficiency and deep vein thrombosis until nearly 30 years after separation.  Then, based on a comment by a private doctor in February 2007 that the Veteran had a protein C deficiency, which was noted to increase the risk of developing abnormal blood clots, the examiner opined that it was "at least as likely as not the DVT's are related to his protein C deficiency."  From the phrasing of this opinion, it appears that it is just as likely as not that the Veteran's vascular problems are not related to a protein C deficiency.  In any case, it is not known whether any protein deficiency may be traced to the Veteran's period of service, to include his service in Vietnam.  In short, the etiology of the diagnosed condition remains unsettled.  

As to a gastrointestinal disorder, the examiner indicated that service treatment records show that the abdomen was normal on enlistment and separation examinations and that there was "no evidence of nexus of the Veteran's past ulcers or gastritis in service."  Inexplicably, the examiner did not address the Veteran's complaints of abdominal pain documented in service in February 1969 or provide comment upon whether the Veteran's current condition may be related to such complaints in service.  Incidentally, it is also noted that the examiner opined that it was "at least likely as not his history of heavy alcohol use is the predominant cause of claimed ulcers and gastritis."  From the phrasing of this opinion, it appears that it is just as likely as not that the Veteran's gastrointestinal problems are not related to his heavy alcohol use.  In other words, the etiology of the gastrointestinal condition remains unclear.  

In light of the reasons articulated above, the claims file should be returned to the VA examiner for an addendum opinion concerning the claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for service connection for a low back disability, send the Veteran VCAA notice, advising him in particular that he may submit "buddy statements" from servicemen to support his account of an alleged incident in service when the truck he was driving hit a landmine, resulting in a low back injury.  Inform him that due to the nature and content of his hearing testimony on this matter, he is being afforded opportunity to corroborate his claim of a low back injury in service with such "buddy statements" or any equivalent or similar evidence.  Ensure that the notice is compliant with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

2.  Return the claims file to the VA examiner who examined the Veteran in May 2012 and furnished opinions concerning the etiology of the claimed deep vein thrombosis and phlebitis in the legs and the peptic ulcer disease and gastritis. After a review of pertinent medical and scientific literature, the examiner should provide addendum opinions on the following:  

(a).  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed right and left leg deep vein thrombosis/venous insufficiency conditions are related to his period of service from August 1968 to August 1970?  The May 2012 opinion indicates that the Veteran's current diagnoses may or may not be attributed to a protein C deficiency.  The examiner should clarify whether any protein C deficiency is related to the Veteran's period of service (noting that he served in Vietnam and is presumed to have been exposed to herbicides therein).  
 
(b).  Is it at least as likely as not (a 50 % or better probability) that the Veteran's currently diagnosed gastrointestinal disability is related to his period of service from August 1968 to August 1970, to include his complaints of abdominal pain noted in February 1969?  In providing the opinion the examiner is asked to specifically address the complaints of abdominal pain in service.  
 
All opinions expressed must be supported by complete rationale.

If the examiner who conducted the May 2012 VA examination is not available, or if it is determined that another VA examination is necessary, arrange for the Veteran to be examined by an appropriate medical professional to determine the etiology of the Veteran's claimed deep vein thrombosis/phlebitis in the legs and the peptic ulcer disease and gastritis.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

3.  After completion of the above, adjudicate the claims.  If any benefit remains denied, issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

